
	

113 S2081 IS: Taxpayer Protection Act of 2014
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2081
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Ms. Collins introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require notification of Congress by the Internal
			 Revenue Service Oversight Board regarding any violation of the
			 Constitutional rights of taxpayers.
	
	
		1.Short title
			This Act may be cited as the
		  Taxpayer Protection Act of 2014.
		2.Notification of Congress regarding violations of taxpayers' constitutional rights(a)In generalSection 7802(f)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:(C)Constitutional rights of taxpayersFor purposes of the annual report required under subparagraph (A), the Oversight Board shall
			 include the following information:(i)Any claim filed during the preceding year by a taxpayer alleging, with respect to such taxpayer,  a
			 violation of any  right under the Constitution of the United States by an
			 employee of the Internal Revenue Service.(ii)For purposes of each claim described in clause (i)—(I)whether a final administrative or judicial determination on such claim has been reached, and(II)subject to section 1203 of the	Internal
Revenue Service Restructuring and Reform Act of 1998, whether the employment of any employee of the
			 Internal Revenue Service determined to be liable for such violation has
			 been terminated or, for any personnel action other than termination of
			 such employee, the reasons provided by the Commissioner of Internal
			 Revenue for such determination.(iii)The effectiveness of any procedures and measures established by the Internal Revenue Service to
			 prevent discrimination by any employee of the Internal Revenue Service
			 against any taxpayer on the basis of the political affiliation, beliefs,
			 or activities of such taxpayer..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			
